Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective as of
December 3, 2019 (the “Effective Date”), by and among Tallgrass Management, LLC,
a Delaware limited liability company (the “Company”), Tallgrass Energy GP, LLC,
a Delaware limited liability company (the “General Partner”), and Matthew
Sheehy, an individual (“Executive”).

RECITALS

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company and serve as an executive of the Partnership Entities
(as defined below), on the terms set forth herein.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein (including in Exhibit A hereto), and other good and
valuable consideration, the parties agree as follows:

1.    Employment.

(a)    The Company agrees to employ Executive and Executive agrees to be
employed by the Company as the Company’s President (the “Position”) and as the
Chairman of Rockies Express Pipeline LLC upon the terms and conditions of this
Agreement until such employment is terminated as provided in Section 8.
Executive will report to the Chief Executive Officer of the Company; provided,
that Executive will also communicate with the Board of Directors of the General
Partner (the “Board”). So long as Executive is employed by the Company in the
Position, Executive will also serve as and be appointed in the same Position for
each of the General Partner, Tallgrass Equity, LLC and Tallgrass MLP GP, LLC
(collectively, the “Partnership Entities”). The period in which Executive is
employed hereunder is referred to as the “Employment Period.”

2.    Compensation.

(a)    For all services rendered by Executive to the Company, the Partnership
Entities and each of the downstream affiliates of the Partnership Entities (the
Partnership Entities and such downstream affiliates (including the Company), the
“Constituent Companies”), the Company will pay Executive an annualized base
salary of not less than $500,000 (“Base Salary”), which will accrue and be
payable in arrears in accordance with the Company’s general payroll practices
(and any increase in Base Salary during the Employment Period shall then be
referred to as “Base Salary” for the purposes of this Agreement). On January 1,
2020, so long as Executive remains employed by the Company hereunder,
Executive’s Base Salary (on an annualized basis) shall be increased to $550,000.

(b)    For the 2020 calendar year and each subsequent complete calendar year
that Executive is employed by the Company hereunder, Executive shall be eligible
for discretionary bonus compensation (the “Annual Bonus”), which shall be
determined by the Board. For the 2020 calendar year, the Annual Bonus shall have
a target value equal to no



--------------------------------------------------------------------------------

less than 300% of Executive’s Base Salary (subject to achievement of applicable
performance targets). The performance targets for the applicable calendar year
(the “Bonus Year”) shall be established by the Board (or a committee thereof)
annually. Each Annual Bonus, if any, shall be paid as soon as administratively
feasible after the Board (or a committee thereof) certifies whether the
applicable performance targets for the Bonus Year have been achieved, but in no
event later than March 15th following the end of such Bonus Year.
Notwithstanding anything in this Section 2(b) to the contrary, the Annual Bonus,
if any, shall only be payable for a particular Bonus Year if Executive remains
continuously employed by the Company from the Effective Date through the date on
which such Annual Bonus is paid. For the avoidance of doubt, Executive will not
be eligible for a bonus for the 2019 calendar year.

(c)    During the Employment Period, Executive shall be eligible to participate
in the Company’s equity incentive plan(s), as in effect from time to time. Any
award(s) granted to Executive shall be on such terms and conditions as the Board
shall determine.

(d)    Executive shall be eligible to earn incentive compensation subject to the
terms and conditions set forth on Exhibit A and further subject to the terms of
all applicable award documentation (the “Incentive Compensation”).

(e)    All payments made, and benefits provided, by the Company to Executive
under this Agreement are subject to any applicable withholding and other
applicable taxes.

3.    Additional Benefits; Expenses; Liability Insurance.

(a)    During the Employment Period, Executive will be eligible for additional
benefits, by way of insurance, hospitalization and vacations normally provided
to senior executives of the Company, pursuant to the terms of those plans,
programs and policies of the Company in effect during Executive’s employment
with the Company, and such additional benefits, if any, as determined by the
Board.

(b)    The Company will reimburse Executive for all ordinary and necessary
out-of-pocket expenses incurred and paid by Executive in the course of the
performance of Executive’s duties pursuant to this Agreement and consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements with respect to the manner of approval and reporting of these
expenses. The Company will reimburse Executive for (i) the annual membership
dues for Executive’s membership in YPO during the Employment Period and (ii) one
executive physical per year during the Employment Period, at a location of
Executive’s choice.

(c)    So long as Executive is employed under this Agreement and thereafter so
long as Executive is subject to any possible claim, the Company and the
Partnership Entities will purchase and maintain in effect for the benefit of
Executive one or more valid and enforceable policies of directors and officers
liability insurance providing, in all respects, coverage at least as beneficial
to Executive as that provided pursuant to the insurance policies in place on the
date hereof. In addition, if Executive is made a party or

 

2



--------------------------------------------------------------------------------

threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or the Company related to any contest or
dispute between Executive and the Company, a Partnership Entity or an affiliate
of the Company or a Partnership Entity with respect to this Agreement or
Executive’s employment hereunder, by reason of the fact that Executive is or was
a director or officer of the Company, a Partnership Entity or an affiliate of
the Company or a Partnership Entity, or is or was serving at the request of the
Company as a director, officer, member, employee, or agent of another
corporation or a partnership, joint venture, trust, or other enterprise,
Executive shall be indemnified and held harmless by the Company and the
Partnership Entities to the maximum extent permitted under applicable law and
the Company’s or such Partnership Entity’s governing documents from and against
any liabilities, costs, claims, and expenses, including all costs and expenses
incurred in defense of any Proceeding (including attorneys’ fees). Costs and
expenses incurred by Executive in defense of such Proceeding (including
attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (1) a written
request for payment; (2) appropriate documentation evidencing the incurrence,
amount, and nature of the costs and expenses for which payment is being sought;
and (3) an undertaking adequate under applicable law made by or on behalf of
Executive to repay the amounts so paid if it shall ultimately be determined that
the Executive is not entitled to be indemnified by the Company and the
Partnership Entities under this Agreement.

4.    Duties. During the Employment Period, Executive will (a) devote
Executive’s reasonable best efforts and entire business time (other than as a
result of illness or disability) to further the interests of the Company and the
Constituent Companies, (b) perform diligently, to the reasonably best of
Executive’s abilities, the usual and customary duties and services appertaining
to Executive’s Position (other than as a result of illness or disability), as
well as such additional duties and services appropriate to Executive’s Position
that the Company may lawfully and reasonably request from time to time,
(c) truthfully and accurately maintain and preserve the records of the Company
and the Constituent Companies, and (d) fully account for all monies and other
property of the Company or any of the Constituent Companies over which Executive
may from time to time have in Executive’s custody and deliver the same to the
Company or its designee to the extent reasonably directed to do so. So long as
it does not materially interfere with Executive’s duties or violate the terms of
Sections 5 or 6 herein, nothing herein will preclude Executive from
(i) continuing to serve on the board of directors (or similar governing body) of
the entities set forth on Exhibit B, (ii) engaging in charitable and community
activities, (iii) delivering lectures and fulfilling speaking engagements, or
(iv) directing and managing Executive’s personal investments and those of
Executive’s family. Executive shall obtain the Board’s prior written approval
before accepting any appointment to, or serving on, the board of directors (or
similar governing body) of any public or private company other than those set
forth on Exhibit B. For the avoidance of doubt, the Company expressly permits
the Executive to continue serving on the board of directors (or similar
governing bodies) of the entities set forth on Exhibit B, so long as such
service does not violate the terms of Sections 5 or 6 herein.

 

3



--------------------------------------------------------------------------------

5.    Confidentiality. In the course of Executive’s employment with the Company
and the performance of Executive’s duties on behalf of the Constituent Companies
hereunder, Executive will be provided with, and will have access to,
Confidential Information (as defined below). In consideration of Executive’s
receipt of, and access to, such Confidential Information, and as a condition of
Executive’s employment hereunder, Executive shall comply with this Section 5.

(a)    Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Executive shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of a Constituent Company.
Executive shall follow all Constituent Company policies and protocols regarding
the security of all documents and other materials containing Confidential
Information (regardless of the medium on which Confidential Information is
stored). The covenants of this Section 5(a) shall apply to all Confidential
Information, whether now known or later to become known to Executive during the
period that Executive is employed by or affiliated with the Company or any other
Constituent Company.

(b)    Notwithstanding any provision of Section 5(a) to the contrary, Executive
may make the following disclosures and uses of Confidential Information:

(i)    disclosures to other employees of a Constituent Company who have a need
to know the information in connection with the businesses of the Constituent
Companies;

(ii)    disclosures to customers and suppliers when such disclosure is in
connection with Executive’s performance of Executive’s duties under this
Agreement and is in the best interests of the Constituent Companies;

(iii)    disclosures and uses that are approved in writing by the Board; or

(iv)    disclosures to a person or entity that has (x) been retained by a
Constituent Company to provide services to one or more of the Companies and
(y) agreed in writing to abide by the terms of a confidentiality agreement.

(c)    Unless otherwise agreed upon in writing signed by both Parties, upon the
expiration of the Employment Period, and at any other time upon request of the
Company, Executive shall promptly surrender and deliver to the Company all
documents (including all electronically stored information) and all copies
thereof and all other materials of any nature containing or pertaining to all
Confidential Information and any other Constituent Company property (including
any Constituent Company-issued computer, mobile device or other equipment) in
Executive’s possession, custody or control and Executive shall not retain any
such documents or other materials or property of any Constituent Company. Within
14 days of any such request, Executive shall certify to the Company in writing
that all such documents, materials and property have been returned to the
Company.

(d)    All trade secrets, non-public information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are conceived, made, developed or acquired by or
disclosed to Executive, individually or in conjunction with others, during the
period that Executive is employed by the Company or any other Constituent
Company (whether during business hours or

 

4



--------------------------------------------------------------------------------

otherwise and whether on the Company’s premises or otherwise) that relate to any
of the Constituent Companies’ businesses or properties, products or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic
databases, maps, drawings, architectural renditions, models and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or another applicable Constituent Company and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Executive
or any of Executive’s agents; (ii) was available to Executive on a
non-confidential basis before its disclosure by a Constituent Company;
(iii) becomes available to Executive on a non-confidential basis from a source
other than a Constituent Company; or (iv) Executive receives solely in
connection with serving on the board of directors (or similar governing body) of
the entities set forth on Exhibit B; provided, however, that such source is not
bound by a confidentiality agreement with, or other obligation with respect to
confidentiality to, any Constituent Company. Further, nothing in this Section 5
will prevent Executive from engaging in any of the activities referenced in
Section 8(h) below.

6.    Covenant Not to Compete or Solicit.

(a)    In consideration of, and as a condition of, Executive’s employment
hereunder and receipt of, and access to, Confidential Information, Executive
agrees to the provisions of this Section 6. Executive expressly agrees that,
during the Employment Period and until the date that is two years after the date
that Executive is no longer employed by any Constituent Company (or any of their
successors), regardless of the reason that Executive’s employment terminates,
Executive will not, directly or indirectly, without the express written consent
of the Board except when and as requested to do in and about the performance of
Executive’s duties for a Constituent Company (or its successor):

(i)    own, manage, operate, control or participate in the ownership,
management, operation or control of, or have any interest, financial or
otherwise, in or act as an officer, director, partner, principal, member,
manager, shareholder, employee, agent, representative, consultant or independent
contractor of, or in any way assist any person or entity in the conduct of, any
business located in or doing business in the Restricted Area (as defined below)
that is engaged in any business competitive to, or is the same as or similar to,
any business engaged in by a Constituent Company during the term of Executive’s
employment by any

 

5



--------------------------------------------------------------------------------

Constituent Company, including, but not limited to, any business that is engaged
in the interstate transportation via pipeline of natural gas, petroleum or
petroleum byproducts; or

(ii)    entice, solicit, or induce any person who has an employee or independent
contractor relationship with the Company or any other Constituent Company to
change or end such relationship or hire any such person.

(b)     As used herein, “Restricted Area” shall mean the areas listed on Exhibit
C, and any other county or parish: (i) where a Constituent Company is engaged in
business during the period that Executive is employed by any Constituent Company
(or where, in the 12 months prior to the time that Executive ceases to be
employed by any Constituent Company, a Constituent Company has taken action to
become engaged in business of which the Executive is aware), or (ii) that is
contiguous to a county or parish referenced in the foregoing part (i) of this
definition.

(c)    Further notwithstanding Section 6(a) above, Executive may own passive
investments of up to 5% of the outstanding equity securities in any entity that
is listed upon a national stock exchange or actively traded in the
over-the-counter market so long as Executive does not have the power, directly
or indirectly, to control or direct the management or affairs of any such entity
and is not involved in, directly or indirectly: (i) controlling, directing,
managing or operating or (ii) participating in the control, direction,
management or operation of such entity or its business or affairs.

(d)    Executive has voluntarily agreed to the covenants set forth in this
Section 6. Executive agrees and acknowledges that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects, do not
interfere with public interests, will not cause Executive undue hardship, and
are material and substantial parts of this Agreement intended and necessary to
prevent unfair competition and to protect the Constituent Companies’ legitimate
business interests, including preservation of Confidential Information, and
protection of goodwill, and favorable customer and employee relationships.

7.    Specific Performance. Recognizing that irreparable damage will result to
the Company and the other Constituent Companies in the event of the breach of
any of the foregoing covenants and assurances by Executive contained in Sections
5 and 6, and that the Constituent Companies’ remedies at law for any such breach
or threatened breach will be inadequate, the Company and the other Constituent
Companies, in addition to all such other remedies that may be available to them
at law and equity, will be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Executive, and each
and every person and entity acting in concert or participation with Executive,
from the continuation of the breach. Neither the Company nor any other
Constituent Company will be required to obtain a bond in an amount greater than
$1,000. The covenants and obligations of Executive set forth in Sections 5 and 6
are in addition to and not in lieu of or exclusive of any other obligations and
duties of Executive to the Company or the other Constituent Companies, whether
express or implied in fact or in law.

 

6



--------------------------------------------------------------------------------

8.    Termination.

(a)    Executive’s employment by the Company will terminate immediately (unless
otherwise determined by the Board) upon the occurrence of Executive’s death or
Executive’s mental or physical incapacity or inability to perform the essential
functions of Executive’s job (after accommodating for any reasonable
accommodation, if available and required by law) for a consecutive period of 90
days or a non-consecutive period of 120 days during any 12-month period, as
reasonably determined by the Board after consultation with an independent
physician selected by the Company (such periods to be extended if appropriate as
a reasonable accommodation for a disability).

(b)    The Company may terminate Executive’s employment for Cause or without
Cause. “Cause” means: (1) Executive’s conviction of, or plea of nolo contendere
to, any crime or offense constituting a felony under applicable law, other than
any motor vehicle violations for which no custodial penalty is imposed;
(2) Executive’s commission of fraud or embezzlement against the Company or any
other Constituent Company; (3) gross neglect by Executive of, or gross or
willful misconduct by Executive in connection with the performance of,
Executive’s duties to the Company or any other Constituent Company;
(4) Executive willfully fails or refuses to carry out the reasonable and lawful
instructions of the person to whom Executive reports (other than as a result of
illness or disability) with respect to those matters reserved to such person;
(5) Executive’s failure to perform the duties and responsibilities of the
Position as Executive’s primary business activity, provided that, so long as it
does not materially interfere with Executive’s duties on behalf of the Company
or another Constituent Company or violate Section 5 or Section 6, nothing herein
will preclude Executive from accepting appointment to or continuing to serve on
any board of directors (or similar governing body) or as trustee of any business
corporation (not competing with any Constituent Company) as permitted by
Section 4 or any charitable organization, from engaging in charitable and
community activities, from delivering lectures and fulfilling speaking
engagements, or from directing and managing Executive’s personal investments and
those of Executive’s family; (6) a judicial determination that Executive has
breached Executive’s fiduciary duties with respect to the Company or any
Constituent Company; (7) Executive’s willful and material breach of Executive’s
obligations in any agreement between Executive and a Constituent Company that
Executive failed to cure, if curable, within 30 days following written notice
thereof, specifically identifying such willful and material breach, having been
delivered to Executive by the Company.

(c)    Executive may terminate Executive’s employment with the Company with good
reason or without good reason. A “Resignation for Good Reason” means Executive’s
resignation for good reason (as defined below) if (x) Executive provides written
notice to the Company describing in reasonable detail the event and stating that
Executive’s employment will terminate upon a specified date in such notice
(“Good Reason Termination Date”), which date is not earlier than 30 days after
the date such notice is provided to the Company (“Notice Delivery Date”) and not
later than 90 days after the Notice Delivery Date and (y) the Company does not
remedy the event prior to the Good Reason Termination Date. For purposes of this
Agreement, Executive has “good reason” if there occurs without Executive’s prior
written consent:

(i)    a material diminution of Executive’s duties and responsibilities to the
Company or any Constituent Company to a level inconsistent with those of the
Position;

 

7



--------------------------------------------------------------------------------

(ii)    a material reduction in Executive’s Base Salary or target Annual Bonus;
or a material reduction in the aggregate welfare benefits provided to Executive
(not including any reduction related to a broader compensation or benefit
reduction that is not limited to Executive specifically);

(iii)    a material breach of this Agreement by the Company;

(iv)    a merger of the Company with another company that results in a reduction
in Executive’s title, role or responsibilities, or

(v)    a relocation of Executive’s primary work location to a location that is
not within 30 miles of Leawood, Kansas.

(d)    If (x) Executive’s employment with the Company is terminated pursuant to
Section 8(a), (y) the Company terminates Executive’s employment for Cause or
(z) Executive terminates Executive’s employment other than as a result of a
Resignation for Good Reason, the Company will pay or provide to Executive, or
his estate or designated beneficiary, as appropriate:

(i)    all accrued, unpaid Base Salary, as Executive has earned up to the date
of termination;

(ii)    all then-existing accrued but unused vacation days within 30 days
following the date of such termination;

(iii)    reimbursement for unreimbursed business expenses properly incurred by
Executive through the date of Executive’s termination in accordance with
Section 3(b); and

(iv)    the other benefits and other amounts due Executive under Section 3 or as
otherwise required by law, as Executive has earned up to the date of Executive’s
termination.

Together, the obligations in Section 8(d)(i)-(iv) are the “Accrued Obligations.”
The Accrued Obligations will be paid in a lump sum cash payment within such time
as required by applicable law.

(e)    If (x) the Company terminates Executive’s employment without Cause or
(y) Executive terminates Executive’s employment as a result of a Resignation for
Good Reason, the Company will pay or provide to Executive:

(i)    the Accrued Obligations, paid within such time as required by applicable
laws;

 

8



--------------------------------------------------------------------------------

(ii)    an amount equal to one times the sum of (1) Executive’s Base Salary
immediately prior to Executive’s termination date (or, if greater, as of the
Effective Date), plus (2) the amount of Executive’s bonus provided in
Section 2(b) most recently paid to Executive prior to the date on which
Executive’s termination occurs, with such amount payable as a lump sum within 60
days after the termination of Executive’s employment; and

(iii)    accelerated vesting of a portion of the Incentive Compensation as set
forth more fully in Exhibit A.

Except as provided in Section 8(i), any payment under this Section 8(e) must be
made within 60 days after the termination of Executive’s employment (other than
any payment under Section 8(e)(iii), which will be made in accordance with
Exhibit A); provided, however, if the termination of Executive’s employment is
not a “separation from service” as described in Treas. Reg. § 1.409A-1(h) (a
“Section 409A Separation”), such payment will be delayed until Executive’s
Section 409A Separation.

(f)    As a condition to receiving the termination payment provided in
Section 8(e) and the accelerated vesting provided in Section 8(e)(iii),
Executive will: (i) abide by all of Executive’s obligations hereunder (and in
any other agreement between Executive and a Constituent Company) and
(ii) execute and deliver to the Company in the time provided by the Company to
do so (and not exercise any revocation right in any time provided by the Company
to do so) a release, in a form reasonably satisfactory to the Company (the
“Release”), releasing all claims arising out of Executive’s employment or
affiliation with the Company and any Constituent Company or the termination of
such employment or affiliation (other than all claims to severance payments
Executive may have under this Section 8, Executive’s rights under any of the
Company’s incentive compensation and employee benefit plans and programs to
which Executive is entitled under this Agreement, the Incentive Compensation, or
any claim for any tort for personal injury not arising out of or related to this
termination).

(g)    So long as Executive is an employee of the Company or any other
Constituent Company and thereafter (including after the termination of
Executive’s employment), Executive will not make any disparaging comment in any
format, whether written, electronic or oral, to any client, customer, account,
supplier, service provider, agency, regulator, employee, the media, or any other
person or entity regarding the Company, any other Constituent Company, the
General Partner, the owners of the General Partner or any of their respective
affiliates, clients, customers, accounts, suppliers, service providers,
employees, agents, regulators, officers, managers, members or directors, or
otherwise relating to the business of the Company, any other Constituent
Company, the General Partner or any of their respective owners or affiliates.

(h)    Notwithstanding the foregoing, nothing herein (including in Sections 5
and 8(g)) shall prevent Executive from making a good faith report of possible
violations of applicable law to any governmental agency, or making disclosures
that are protected under the whistleblower provisions of applicable law and,
pursuant to the federal Defend Trade Secrets Act, Executive shall not be held
criminally or civilly liable for the disclosure of a

 

9



--------------------------------------------------------------------------------

trade secret that is: (A) made (x) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney, and
(y) solely for the purpose of reporting or investigating a suspected violation
of law; (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; or (C) protected under the
whistleblower provisions of applicable law. In the event Executive files a
lawsuit for retaliation by a Constituent Company for reporting of a suspected
violation of law, Executive may (i) disclose a trade secret to Executive’s
attorney and (ii) use the trade secret information in the court proceeding
related to such lawsuit, in each case, if Executive (1) files any document
containing such trade secret under seal; and (2) does not otherwise disclose
such trade secret, except pursuant to court order. For the avoidance of doubt,
nothing herein or in any other agreement between Executive and a Constituent
Company shall prevent Executive from lawfully: (i) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by the U.S.
Securities and Exchange Commission (the “SEC”) or any other governmental or
regulatory agency, entity, or official(s) (collectively, “Governmental
Authorities”) regarding a possible violation of any law; (ii) responding to any
inquiry or legal process directed to an employee individually from any
Governmental Authority; (iii) testifying, participating or otherwise assisting
in an action or proceeding by any Governmental Authorities relating to a
possible violation of law, including providing documents or other confidential
information to Governmental Authorities; or (iv) receiving an award for
information provided to the SEC or any other Governmental Authority. This
Agreement shall not be construed or applied to require Executive to obtain prior
authorization from a Constituent Company before engaging in any of the foregoing
conduct or to notify a Constituent Company of having engaged in any such
conduct.

(i)    If Executive is a “Specified Employee” (as defined under Section 409A of
the Internal Revenue Code of 1986, as amended (“Code”)) as of the date of
Executive’s termination of employment, as determined by the Company, and any
equity security of the Company or any Constituent Company is publicly traded on
an established securities market or otherwise, the payment of any amount under
this Agreement on account of Executive’s Section 409A Separation that is
deferred compensation subject to the provisions of Code Section 409A and not
otherwise excluded from Code Section 409A, will not be paid until the later of
the first business day that is six months after the date after Executive’s
Section 409A Separation or the date the payment is otherwise payable under this
Agreement (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed will be paid or reimbursed to Executive in a lump
sum, without interest, and any remaining payments due under this Agreement will
be paid or provided in accordance with the normal payment dates specified
herein.

(j)    All reimbursement and in-kind benefits provided pursuant to this
Agreement will be made in accordance with Treas. Reg. § 1.409A-3(i)(1)(iv) such
that any reimbursement or in-kind benefits will be deemed payable at a specified
time or on a fixed schedule relative to a permissible payment event.
Specifically, (1) the amounts reimbursed and in-kind benefits provided under
this Agreement, other than with respect to medical benefits, during Executive’s
taxable year may not affect the amount reimbursed or in-kind benefit provided in
any other taxable year, (2) the reimbursement of an eligible expense

 

10



--------------------------------------------------------------------------------

will be made on or before the last day of Executive’s taxable year following the
taxable year in which the expense was incurred, and (3) the right to
reimbursement or an in-kind benefit is not subject to liquidation or exchange
for another benefit.

9.    Cooperation Regarding Litigation. So long as Executive is an employee of
the Company and thereafter for a period of two years after Executive is no
longer employed by a Constituent Company (including after the termination of
Executive’s employment), Executive will reasonably cooperate with the Company
and any Constituent Company by being available to testify on behalf of the
Company or any Constituent Company, in any action, suit, or proceeding (whether
civil, criminal, administrative or investigative) and reasonably assist the
Company or any Constituent Company in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company or any
other Constituent Company, as requested. The Company will promptly reimburse
Executive for all reasonable, pre-approved expenses incurred by Executive in
connection with Executive’s provision of testimony or assistance.

10.    Ownership of Intellectual Property. Executive agrees that the Company or
its designee owns, and Executive hereby assigns, all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights, and all other intellectual and industrial property rights of
any sort throughout the world) relating to any and all inventions (whether or
not patentable), works of authorship, mask works, designs, know-how, ideas and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Executive during the period in which Executive
is employed by or affiliated with the Company or any other Constituent Company
that either (a) relate, at the time of conception, reduction to practice,
creation, derivation or development, to any Constituent Company’s businesses or
actual or anticipated research or development, or (b) were developed on any
amount of the Company’s or any other Constituent Company’s time or with the use
of any Constituent Company’s equipment, supplies, facilities or trade secret
information (all of the foregoing collectively referred to herein as “Company
Intellectual Property”), and Executive shall promptly disclose all Company
Intellectual Property to the Company. All of Executive’s works of authorship and
associated copyrights created during the period in which Executive is employed
by or affiliated with the Company or any other Constituent Company and in the
scope of Executive’s employment or engagement shall be deemed to be “works made
for hire” within the meaning of the Copyright Act. Executive shall perform,
during and after the period in which Executive is or has been employed by or
affiliated with the Company or any other Constituent Company, all acts deemed
necessary by the Company to assist each Constituent Company, at the Company’s
expense, in obtaining and enforcing the Constituent Companies’ rights throughout
the world in the Company Intellectual Property. Such acts may include execution
of documents and assistance or cooperation (i) in the filing, prosecution,
registration, and memorialization of assignment of any applicable patents,
copyrights, mask work, or other applications, (ii) in the enforcement of any
applicable patents, copyrights, mask work, moral rights, trade secrets, or other
proprietary rights, and (iii) in other legal proceedings related to the Company
Intellectual Property.

11.    No Conflict. Executive represents and warrants to the Company and each
Partnership Entity that neither the execution nor delivery of this Agreement,
nor the performance of Executive’s obligations under this Agreement will
conflict with, or result in a breach of, any term, condition, or provision of,
or constitute a default under, any obligation, contract, agreement, covenant or
instrument to which Executive is a party or under which Executive is bound,
including, without limitation, the breach by Executive of a fiduciary duty to
any former employers.

 

11



--------------------------------------------------------------------------------

12.    Waiver of Breach. Failure of the Company or any Partnership Entity to
demand strict compliance with any of the terms, covenants or conditions hereof
will not be deemed a waiver of the term, covenant or condition, nor will any
waiver or relinquishment by the Company or any Partnership Entity of any right
or power under this Agreement at any one time or more times be deemed a waiver
or relinquishment of the right or power at any other time or times.

13.    Entire Agreement; Amendment; Exhibits. This Agreement cancels and
supersedes all previous agreements by and between Executive and the Company
relating to the subject matter of this Agreement, written or oral, between the
parties, including that certain offer letter dated as of July 16, 2019. This
Agreement and any Incentive Compensation award documentation contain the entire
understanding of the parties with respect to the subject matter hereof and may
not be amended, modified or supplemented in any manner whatsoever except as
otherwise provided herein or in writing signed by each of the parties. Any and
all exhibits and schedules referred to in this Agreement are, by such reference,
incorporated herein and made a part hereof for all purposes.

14.    Potential Unenforceability of any Provision. If a judicial determination
is made that any provision of this Agreement is an unenforceable restriction
against Executive, the provisions of this Agreement will be rendered void only
to the extent that a judicial determination finds the provisions unenforceable,
and the unenforceable provisions will automatically be reconstituted and become
a part of this Agreement, effective as of the date of this Agreement, to the
maximum extent in favor of the Company and the other Constituent Companies that
is lawfully enforceable. A judicial determination that any provision of this
Agreement is unenforceable will not render the entire Agreement unenforceable,
but rather this Agreement will continue in full force and effect absent any
unenforceable provision to the maximum extent permitted by law.

15.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and do not restrict or otherwise
modify any of the terms or provisions of this Agreement.

16.    Governing Law. This Agreement is governed by the laws of the State of
Kansas applicable to agreements made and to be performed entirely within the
State, including all matters of enforcement, validity and performance.

17.    Notice. Any notice, request, consent or communication under this
Agreement is effective only if it is in writing any (a) personally delivered or
(b) sent by a nationally recognized overnight delivery service, with delivery
confirmed, addressed as follows:

If to the Company:

Tallgrass Management, LLC

4200 W. 115th Street, Suite 350

Leawood, Kansas 66211

Attn: General Counsel

If to Executive:

Matthew Sheehy

5815 Cherokee Drive

Fairway, KS 66205

 

12



--------------------------------------------------------------------------------

or such other persons or to such other addresses as may be furnished in writing
by any party to the other party, and will be deemed to have been given only upon
its delivery in accordance with this Section 17.

18.    Assignment. This Agreement is personal and not assignable by Executive.
This Agreement may be assigned by the Company or General Partner without notice
to or consent of any other party of this Agreement; provided that, such
assignment must be to a Constituent Company. Except as described in the
preceding sentence, this Agreement is not assignable by any party hereto without
the consent of all the parties to this Agreement.

19.    Survival of Obligations. All obligations of Executive that by their
nature involve performance, in particular, after the expiration or termination
of this Agreement, or that cannot be ascertained to have been fully performed
until after the expiration or termination of this Agreement, will survive the
expiration or termination of this Agreement.

20.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
constitute one agreement that is binding upon each of the parties,
notwithstanding that all parties are not signatories to the same counterpart.

21.    Consent to Jurisdiction and Venue. The parties hereby submit to the
exclusive jurisdiction of the District Court for Johnson County, Kansas or the
United States District Court for the District of Kansas in any action or
proceeding arising out of or relating to this Agreement, including any appeal
and any action for enforcement or recognition of any judgment relating thereto,
and the parties hereby irrevocably agree that all claims in respect of such
action or proceeding may not be heard or determined in any court or before any
panel other than the District Court for Johnson County, Kansas or the United
States District Court for the District of Kansas. A final judgment in any such
action or proceeding will be conclusive and may be enforced in any other
jurisdictions by suit on the judgment or in any manner provided by law. The
parties hereby irrevocably waive, to the fullest extent they may legally and
effectively do so, any objection they may have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in the
District Court for Johnson County, Kansas or the United States District Court
for the District of Kansas. The parties hereby irrevocably waive, to the fullest
extent they may legally and effectively do so, the defense of an inconvenient
forum to the maintenance of any suit, action or proceeding in any such court.
The parties irrevocably consent to service of process in any suit, action or
proceeding in any manner provided by law.

22.    Expenses. If either party brings any legal action or other proceeding to
enforce or interpret any of the rights, obligations or provisions of this
Agreement, or because of a dispute, breach or default in connection with any of
the provisions of this Agreement, the prevailing party is entitled to recover
from the non-prevailing party reasonable attorneys’ fees and all other costs in
such action or proceeding in addition to, but without duplication, any other
relief to which the prevailing party may be entitled.

 

13



--------------------------------------------------------------------------------

23.    No Mitigation; No Offset. If Executive’s employment is terminated,
Executive will be under no obligation to seek other employment. Amounts due to
Executive under this Agreement will not be offset by any remuneration
attributable to any subsequent employment that Executive may obtain.

24.    Withholdings; Deductions. The Company and General Partner may withhold
and deduct from any benefits and payments made or to be made pursuant to this
Agreement (a) all federal, state, local and other taxes as may be required
pursuant to any law or governmental regulation or ruling and (b) any deductions
consented to in writing by Executive. The parties will work together to
determine a mutually agreeable tax efficient arrangement for structuring of the
Incentive Compensation detailed in Exhibit A. Additionally, the parties will
work together to allow Executive to allocate any Incentive Compensation detailed
in Exhibit A to an entity or trust that Executive controls.

25.    Deferred Compensation. This Agreement is intended to comply with
Section 409A of the Code or an exemption therefrom and will be administered in a
manner that is intended to meet those requirements and will be construed and
interpreted in accordance with such intent. For purposes of Section 409A of the
Code, each installment payment provided under this Agreement shall be treated as
a separate payment. To the extent that an award or payment, or the settlement or
deferral thereof, is subject to Section 409A of the Code, except as Executive
and the Board otherwise determine in writing, the award will be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A
of the Code, including regulations or other guidance issued with respect
thereto, such that the grant, payment, settlement or deferral will not be
subject to the excise tax applicable under Section 409A of the Code. Any
provision of this Agreement that would cause the award or the payment,
settlement or deferral thereof to fail to satisfy Section 409A of the Code will
be amended to comply with Section 409A of the Code on a timely basis, which may
be made on a retroactive basis, in accordance with regulations and other
guidance issued under Section 409A of the Code. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement are exempt from, or compliant with, Section 409A of the
Code and in no event shall any Constituent Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by Executive on account of non-compliance with Section 409A of the Code.

26.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Executive has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Executive from the Company or any of its affiliates shall
be one dollar ($1.00) less than three times Executive’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by Executive shall be subject to the excise tax
imposed by Section 4999 of the Code or (b) paid in full, whichever produces the
better net after-tax position to Executive (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such

 

14



--------------------------------------------------------------------------------

payment or benefit would be paid or provided (beginning with such payment or
benefit that would be made last in time and continuing, to the extent necessary,
through to such payment or benefit that would be made first in time) and, then,
reducing any benefit to be provided in-kind hereunder in a similar order. The
determination as to whether any such reduction in the amount of the payments and
benefits provided hereunder is necessary shall be made by the Company in good
faith. If a reduced payment or benefit is made or provided and through error or
otherwise that payment or benefit, when aggregated with other payments and
benefits from the Company or any of its affiliates used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made. Nothing in this
Section 26 shall require the Company to be responsible for, or have any
liability or obligation with respect to, Executive’s excise tax liabilities
under Section 4999 of the Code.

27.    Clawback.

(a)    In the event of a restatement of the financial statements of Tallgrass
Energy LP (“TGE”) due to material non-compliance with any financial reporting
requirement under applicable securities laws (other than a restatement the Board
determines (i) is required or permitted under generally accepted accounting
principles in connection with the adoption or implementation of a new accounting
standard or interpretation, or (ii) is caused by TGE’s decision to change its
accounting practice as permitted by applicable law), the Board shall have the
right, in its sole discretion, to cause the Company to require the reimbursement
or forfeiture by Executive, to the extent permitted by governing law, of all or
any portion of the Incentive Compensation that would not have been paid, whether
previously paid, vested or unvested.

(b)    To the extent required by applicable law or any applicable securities
exchange listing standards, or as otherwise determined by the Board (or a
committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any Constituent Company, which clawback policies or procedures may
provide for forfeiture and/or recoupment of amounts paid or payable under this
Agreement. Notwithstanding any provision of this Agreement to the contrary, each
Constituent Company reserves the right, without the consent of Executive, to
adopt any such clawback policies and procedures, including such policies and
procedures applicable to this Agreement with retroactive effect.

[Signature page follows.]

 

15



--------------------------------------------------------------------------------

The parties have executed this Agreement effective for all purposes as of the
Effective Date.

 

TALLGRASS MANAGEMENT, LLC By:  

/s/ William R. Moler

Name:   William R. Moler Title:   Chief Executive Officer TALLGRASS ENERGY GP,
LLC By:  

/s/ William R. Moler

Name:   William R. Moler Title:   Chief Executive Officer EXECUTIVE:

/s/ Matthew Sheehy

Matthew Sheehy

 

SIGNATURE PAGE TO

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Incentive Compensation

 

Performance
Awards:   

In the event a take-private transaction is not completed prior to April 30,
2020, on May 1, 2020, Executive will be eligible to receive 12,088,097
performance awards (the “Performance Awards”) as follows:

 

•  7,082,449 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $36.04/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming a 10.5% rate of return, minus
(ii) a per share price of $32.95/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 10.5% rate of return

 

•  3,170,918 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $40.23/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming a 12.5% rate of return, minus
(ii) a per share price of $36.04/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 12.5% rate of return

 

•  1,834,730 Performance Awards with a per Performance Award value equal to
(i) the lower of (a) the volume-weighted average price of a Class A share of TGE
over the 60-day period beginning November 1, 2024 and (b) $44.79/share, with
such price to be reduced based on the future value of any dividends paid between
January 1, 2020 and December 31, 2024, assuming a 15.0% rate of return, minus
(ii) a per share price of $40.23/share, with such price to be reduced based on
the future value of any dividends paid between January 1, 2020 and December 31,
2024, assuming a 15.0% rate of return

 

The Performance Awards, to the extent vested, will be settled in Class A shares
of TGE, less applicable withholdings, on January 10, 2025 based on the closing
price of Class A shares of TGE on the date that is two trading days prior to
January 10, 2025; provided, however, that a maximum of 1,800,000 Class A shares
of TGE may be issued pursuant to the settlement of the Performance Awards with
any remaining value to be settled in cash.

 

EXHIBIT A



--------------------------------------------------------------------------------

Take Private
Scenario:   

In the event a take-private transaction is completed prior to April 30, 2020,
the Performance Awards described above will be replaced by substantially
economically equivalent IRR-based awards linked to returns to private owner(s)
on a cumulative basis based on invested equity, distributions received and the
fair market value of TGE on December 31, 2024 utilizing an internal rate of
return function. To the extent vested, such replacement awards would be settled
in cash no later than June 30, 2025 (regardless of Executive’s employment status
at such time).

Vesting:   

One-sixth of the Performance Awards shall vest on the Effective Date and on each
of December 31, 2020, December 31, 2021, December 31, 2022, December 31, 2023
and December 31, 2024, in each case, so long as Executive remains continuously
employed by the Company from the Effective Date through each such vesting date.

 

Upon a termination of Executive’s employment with the Company by the Company for
Cause, Executive will forfeit without consideration all vested (but unpaid) and
unvested portions of the Performance Awards and all rights arising from the
Performance Awards and from being a holder thereof.

 

Upon a termination of Executive’s employment with the Company by the Company
without Cause or as a result of a Resignation for Good Reason prior to
December 31, 2024, (i) if such termination is on or within 12 months following a
Change of Control (as defined below), any unvested portion of the Performance
Awards shall become fully vested; (ii) if such termination is prior to a Change
of Control or more than 12 months following a Change of Control, one-half of any
unvested portion of the Performance Awards shall become fully vested;
(iii) after giving effect to the foregoing clauses (i) and (ii), Executive will
forfeit without consideration all remaining unvested portions of the Performance
Awards and all rights arising from such unvested portions of the Performance
Awards and from being a holder thereof; and (iv) Executive will retain all
vested portions of the Performance Awards subject to the terms and conditions
set forth herein and in the applicable award documentation. The accelerated
vesting described in this paragraph shall be subject to Executive’s timely
execution (and non-revocation in any time provided to do so) of a release of
claims in a form reasonably satisfactory to the Company.

 

For the avoidance of doubt, upon a termination of Executive’s employment with
the Company as a result of Executive’s resignation other than a Resignation for
Good Reason or Executive’s death or disability, Executive will (i) forfeit
without consideration all unvested portions of the Performance Awards and all
rights arising from such unvested portions of the Performance Awards and from
being a holder thereof and (ii) retain all vested portions of the Performance
Awards subject to the terms and conditions set forth herein.

 

A-2



--------------------------------------------------------------------------------

Adjustments:    The Performance Awards (including all calculation components and
the number of Performance Awards) will be adjusted for any share split, reverse
share split or similar transactions as provided for under the equity incentive
plan pursuant to which the Performance Awards are granted. Release of
Claims:    Settlement of the Performance Awards will be subject to Executive’s
execution of a release of claims, in a form reasonably satisfactory to the
Company. Defined
Terms:   

“Affiliate” means, with respect to any person, any other person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the person in question. As used herein, the term
“control” means the possession, direct or indirect of the power to direct or
cause the direction of the management and policies of a person, whether through
ownership of voting securities, by contract or otherwise.

 

“Change of Control” means any transaction in which (i) a person other than a
Qualifying Owner (as defined below) directly or indirectly acquires Voting
Control (as defined below), (ii) the equity owners of TGE approve, in one or a
series of transactions, a plan of complete liquidation of TGE, or (iii) the sale
or other disposition by TGE of all or substantially all of its assets in one or
more transactions to any person other than an Affiliate of any of the General
Partner, TGE, Tallgrass Equity, LLC, or their respective Affiliates or
subsidiaries.

 

“Qualifying Owner” means, collectively, (i) BIP Holdings Manager, L.L.C. and its
subsidiaries; (ii) Jasmine Ventures Pte. Ltd. and its Affiliates;
(iii) Blackstone Infrastructure Partners L.P. and its Affiliates; (iv) Enagas
U.S.A. LLC and its Affiliates, (v) any fund, holding company or investment
vehicle that is an Affiliate of any person in clauses (i) through (iv); and
(vi) any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended) of which any of the Qualifying
Owners are members; provided that in the case of such group and without giving
effect to the existence of such group or any other group, the persons listed in
clauses (i) through (v), collectively, beneficially own more than 50% of the
Voting Control.

 

“Voting Control” means any of the following (i) the direct or indirect ownership
or control of more than 50% of the voting interests in the General Partner,
(ii) the ownership of more than 50% of the general partner interests in TGE,
(iii) the ownership of such other rights or interests that grant to the owner or
holder thereof the ability to direct the management or policies of TGE, whether
through the ownership of voting rights, by contract, or otherwise, or (iv) if
TGE becomes a corporation or limited liability company or if the limited
partners of TGE become eligible to elect the members of the Board, the direct or
indirect ability to appoint a majority of the board of directors of the
corporation or limited liability company or the Board, as the case may be.

 

A-3



--------------------------------------------------------------------------------

Exhibit B

Element Company Operations, LLC and its affiliates or successors

Bridger Aerospace Group, LLC and its affiliates or successors

Ascent Vision Technologies, LLC and its affiliates or successors

 

EXHIBIT B



--------------------------------------------------------------------------------

Exhibit C

Restricted Area

The following parishes in the State of Louisiana:

Acadia

Allen

Ascension

Assumption

Avoyelles

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Caldwell

Cameron

Catahoula

Claiborne

Concordia

De Soto

East Baton Rouge

East Carroll

East Feliciana

Evangeline

Franklin

Grant

Iberia

Iberville

Jackson

Jefferson Davis

Jefferson

Lafayette

Lafourche

LaSalle

Lincoln

Livingston

Madison

Morehouse

Natchitoches

Orleans

Ouachita

Plaquemines

Pointe Coupee

Rapides

Red River

 

EXHIBIT C



--------------------------------------------------------------------------------

Richland

Sabine

St. Bernard

St. Charles

St. Helena

St. James

St. John The Baptist

St. Landry

St. Martin

St. Mary

St. Tammany

Tangipahoa

Tensas

Terrebonne

Union

Vermilion

Vernon

Washington

Webster

West Baton Rouge

West Carroll

West Feliciana

Winn

 

C-2